Citation Nr: 1115447	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-22 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010) for additional right knee disability as a result of a May 2006 right knee total knee arthroplasty at a VA facility.

2.  Entitlement to service connection for a neck and back injury.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In his June 2010 Substantive Appeal, the Veteran asserted that his May 2006 right knee surgery caused "severe problems" to the hip and lower back.  These disabilities are not contemplated by the current section 1151 claim, and this matter is accordingly referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

38 U.S.C.A. § 1151 specifies two bases for entitlement when a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  Second, entitlement may be established on a showing of an event not reasonably foreseeable.

With regard to the second basis for entitlement, the discussion and etiology opinion contained in the March 2010 VA orthopedic examination report is confusing and internally contradictory.  The examiner opined that the Veteran's right knee disability "was not due to or a result of VA treatment, or surgery" and that the surgery did not cause subsequent complication.  Separately, however, the examiner opined that the Veteran's current condition was "caused by events, not reasonably foreseeable."  If, in fact, the Veteran incurred additional right knee disability as a result of an event not reasonably foreseeable that arose from VA surgery or other treatment, there would be a basis for a grant of compensation under section 1151.  However, it is unclear whether this is actually what the examiner meant as no rationale was provided.  As such, the claims file must be returned to the March 2010 VA examiner, or another qualified medical professional, for clarification of the opinion described above.

Separately, the Board notes that service connection for a neck and back injury was denied in the appealed October 2008 rating decision.  In his January 2009 Notice of Disagreement, the Veteran stated that he "disagree[d] with your decision concerning my back and would like your decision to be reconsidered."  The April 2010 Statement of the Case, however, addressed only the section 1151 denial.  The Veteran should accordingly be furnished with a Statement of the Case addressing the claim for service connection for a neck and back injury.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran's claims file must be returned to the VA examiner who conducted the March 2010 VA orthopedic examination, or another qualified medical professional, for further consideration of whether it is at least as likely as not (i.e., a 50 percent or greater probability) that: a) the Veteran incurred additional right knee disability as a consequence of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers; or b) any additional right knee disability was proximately caused by an event not reasonably foreseeable resulting from VA surgery or other treatment.  These opinions must be accompanied by a complete rationale.

2.  The Veteran's section 1151 claim must then be readjudicated, and a Supplemental Statement of the Case must be issued to the Veteran and his representative if the determination remains unfavorable.  A reasonable period of time must be allowed for a response to this issuance prior to the recertification of this case to the Board.

3.  The Veteran and his representative must also be furnished with a Statement of the Case addressing the issue of service connection for a neck and back injury  This issuance must include all regulations pertinent to the case at hand, as well as an explanation of the Veteran's rights and responsibilities in perfecting an appeal on this matter.

The Veteran has the right to submit additional evidence and argument on this matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


